



Exhibit 10.1


THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT


This THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) dated as
of June 3, 2020, by and among URBAN EDGE PROPERTIES LP, a Delaware limited
partnership (the “Borrower”), each of the Banks party hereto and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”).


WHEREAS, the Borrower, the Banks, the Administrative Agent and certain other
parties have entered into that certain Revolving Credit Agreement dated as of
January 15, 2015 and amended by that certain First Amendment to Revolving Credit
Agreement dated as of March 7, 2017 and that certain Second Amendment to
Revolving Credit Agreement dated as of July 29, 2019 (as further amended and as
in effect immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”); and


WHEREAS, the Borrower, the Banks and the Administrative Agent desire to amend
certain provisions of the Credit Agreement on the terms and conditions contained
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Specific Amendments to Credit Agreement. Upon the effectiveness of
this Amendment, the parties hereto agree that the Credit Agreement shall be
amended as follows:


(a)The Credit Agreement is amended by restating the definitions of “Bail-In
Action”, “Bail-In Legislation”, “Capitalization Value”, “Combined EBITDA”,
“Fixed Charges”, “Interest Expense”, “Unsecured Interest Expense” and
“Write-Down and Conversion Powers” contained in Section 1.01 thereof in their
entirety as follows:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Capitalization Value” means, at any time, the sum (without duplication) of the
Borrower’s Ownership Share of (a) with respect to Properties of the Borrower and
its Subsidiaries, individually determined and aggregated, NOI (excluding NOI
attributable to Properties the value of which is to be included in
Capitalization Value under the immediately following clause (b)) of each such
Property for the four fiscal quarter period most recently ended, capitalized at
the Capitalization Rate; (b) the GAAP book value of (i) all Properties of the
Borrower and its Subsidiaries acquired during the four fiscal quarters most
recently ended and (ii) all Transition Properties (except, in the case of either
clause (i) or (ii), any such Property (or, solely in the case of clause (ii)
above, any portion of such Property) which the Borrower has elected in a written
notice to the Administrative Agent be included in determinations of
Capitalization Value under the immediately preceding clause (a)); (c) all
Unrestricted Cash and Cash Equivalents of the Borrower and its Subsidiaries;
(d) the fair market value of publicly traded securities and the book value of
notes and mortgage loans receivable, Capitalized Development Costs, Equity
Interests in Non-Real Estate Affiliates which do not have publicly traded
securities, other Stock Holdings and Unimproved Land of the Borrower and its
Subsidiaries at such time, all as determined in accordance with GAAP; and
(e) leasing commissions, management fees and development fees paid by third
parties to the Borrower or a Wholly Owned Subsidiary of the Borrower in respect
of any Property owned by another Subsidiary (other than a Wholly Owned
Subsidiary) or an Unconsolidated Affiliate to the extent that the Borrower’s or
such Wholly Owned Subsidiary’s share of such commissions and fees exceeds the
Borrower’s Ownership Share of such Subsidiary or Unconsolidated Affiliate, for
the four fiscal quarter period most recently ended, capitalized at the
Capitalization Rate. The Borrower’s Ownership Share of assets held by
(A) Unconsolidated Affiliates (excluding assets of the type described in the
immediately preceding clause (c)) will be included in the calculation of
Capitalization Value consistent with the above described treatment for assets
owned by the Borrower or a Subsidiary and (B) Public Affiliates the publicly
traded securities of which, or Non-Real Estate Affiliates (other than Public
Affiliates) the Equity Interest of which, are included


1



--------------------------------------------------------------------------------





in Capitalization Value under the immediately preceding clause (d) shall not be
included under any of the other preceding clauses. For the purposes of this
definition, (1) for any Disposition of Property by the Borrower or any
Subsidiary during any four quarter period, NOI will be reduced by actual NOI
generated from such Property, (2) the aggregate contribution to Capitalization
Value in excess of 35% of the aggregate of notes and mortgage loans receivable,
Capitalized Development Costs, publicly traded securities, other Stock Holdings
and Unimproved Land of the Borrower and its Subsidiaries, and leasing
commissions and management and development fees (determined after giving effect
to any exclusion required under the immediately following clause (3)) shall not
be included in Capitalization Value, (3) the aggregate amount of leasing
commissions and management and development fees in excess of 15% of NOI included
in the determination of Capitalization Value under the immediately preceding
clause (e) shall not be included in Capitalization Value and (4) if the amount
otherwise included pursuant to the above terms of this definition in
Capitalization Value derived from Unconsolidated Affiliates that are not Public
Affiliates, less the Borrower’s Ownership Share of the Total Outstanding
Indebtedness of such Unconsolidated Affiliates, exceeds 25% of the
Capitalization Value (determined without giving effect to this clause (4)),
Capitalization Value shall be reduced by the amount of such excess.


“Combined EBITDA” means, for the most recently ended four quarter period, the
Borrower’s Ownership Share of net income or loss plus Interest Expense, income
taxes, depreciation and amortization and excluding the effect of non-recurring
items (such as, without limitation, (i) gains or losses from asset sales, (ii)
gains or losses from debt restructurings or write-ups or forgiveness of
indebtedness, and costs and expenses incurred during such period with respect to
acquisitions consummated during such period, (iii) severance and non-cash stock
based compensation expenses and other restructuring, impairment or one-time
charges and (iv) non-cash gains or losses from foreign currency fluctuations),
all as determined in accordance with GAAP, of the Borrower, its Subsidiaries and
its Unconsolidated Affiliates, as the case may be. For purposes of this
definition, Combined EBITDA shall be adjusted to remove any impact from straight
line rent adjustments required under GAAP and amortization of intangibles
pursuant to FASB ASC 805. In calculating for this definition income constituting
percentage rents (other than percentage rents payable without regard to a
breakpoint, and in such case, percentage rents shall be included in Combined
EBITDA when received), (i) for each of the first three fiscal quarters of each
fiscal year, Combined EBITDA shall include, on a Property-by-Property basis, the
lesser of (A) 25% of the budgeted percentage rents for such fiscal year or (B)
25% of the actual percentage rents received in the immediately preceding fiscal
year and (ii) for the fourth fiscal quarter of each fiscal year, Combined EBITDA
shall include 25% of the percentage rents actually received in such fiscal year.
Public Affiliates and Unconsolidated Affiliates that are Non Real Estate
Affiliates but are not Public Affiliates shall be excluded when determining
Combined EBITDA; provided that dividends or distributions or other payments that
are actually paid by such Public Affiliates and Unconsolidated Affiliates to the
Borrower or a Subsidiary shall be included in the net income of the Borrower and
its Subsidiaries in accordance with GAAP.


“Fixed Charges” means, without duplication, for the four fiscal quarter period
most recently ended, the sum of (i) Interest Expense for such period; (ii) the
Borrower’s Ownership Share of the aggregate amount of all regularly scheduled
principal payments on Indebtedness of the Borrower and its Subsidiaries (other
than Public Affiliates) payable by such Persons during such period (excluding
balloon, bullet or similar payments of principal due upon the stated maturity of
Indebtedness and excluding amounts paid by any Subsidiary of Borrower to any
other Subsidiary of Borrower or to Borrower), (iii) the aggregate amount of all
Preferred Dividends paid by the General Partner, the Borrower or by any of their
respective Subsidiaries (other than Public Affiliates) during such period
limited, in the case of the Borrower or any Subsidiary to the Borrower’s
Ownership Share thereof (excluding, however, (A) amounts paid by the Borrower to
the General Partner to the extent a corresponding Preferred Dividend is paid by
the General Partner and taken into Fixed Charges and (B) amounts paid by any
such Subsidiary of Borrower to another Subsidiary of Borrower or to Borrower)
and (iv) the Borrower’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates (other than Unconsolidated Affiliates that are
Non-Real Estate Affiliates but not Public Affiliates).


“Interest Expense” means, for the four fiscal quarter period most recently ended
of the Borrower, the Borrower’s Ownership Share of interest expense, whether
paid, accrued or capitalized (without deduction of consolidated interest income)
of the Borrower and its Subsidiaries (other than Public Affiliates), including,
without limitation or duplication (or, to the extent not so included, with the
addition of), (1) the portion of any rental obligation in respect of any
Capitalized Lease Obligations allocable to interest expense in accordance with
GAAP; (2) the amortization of Indebtedness discounts and premiums; (3) any
payments or fees (other than upfront fees) with respect to interest rate swap or
similar agreements; and (4) the interest expense and items listed in clauses (1)
through (3) above applicable to each of the Borrower’s Unconsolidated Affiliates
(to the extent not included above but excluding Unconsolidated Affiliates that
are Non-Real Estate Affiliates and not Public Affiliates) multiplied by the
Borrower’s Ownership Share in the Unconsolidated Affiliates of the Borrower, in
all cases as reflected in (or, to the extent not reflected therein, consistent
with) the General Partner’s Consolidated Financial Statements, provided that
there shall be excluded from Interest Expense capitalized interest covered by an
interest reserve established under a loan facility (such as capitalized
construction interest provided for in


2



--------------------------------------------------------------------------------





a construction loan). “Interest Expense” shall not include the non-cash portion
of interest expense attributable to convertible Indebtedness determined in
accordance with ASC 470-20.


“Unsecured Interest Expense” means, with respect to a Person for the four fiscal
quarter period most recently ended, all Interest Expense of such Person for such
period attributable to Unsecured Indebtedness.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


(b)The Credit Agreement is further amended by adding the following definitions
of “Affected Financial Institution”, “Resolution Authority”, “Third Amendment
Date”, “UK Financial Institution” and “UK Resolution Authority” to Section 1.01
thereof in the appropriate alphabetical location:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Third Amendment Date” means June 3, 2020.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
(c)The Credit Agreement is further amended by restating Article VIII thereof in
its entirety as follows:


ARTICLE VIII. FINANCIAL COVENANTS
So long as any of the Loans shall remain unpaid, or the Loan Commitments remain
in effect, or any other amount is owing by Borrower to Administrative Agent or
any Bank under this Agreement or under any other Loan Document or any Letter of
Credit remains outstanding (other than a Letter of Credit that has been Cash
Collateralized in full), Borrower shall not permit or suffer:
SECTION 8.01.     Ratio of Total Outstanding Indebtedness to Capitalization
ValueTotal Outstanding Indebtedness to exceed sixty percent (60%) of
Capitalization Value, each measured as of the last day of the most recently
ended fiscal quarter; provided, however, with respect to any fiscal quarter in
which a Material Acquisition occurs, the ratio of Total Outstanding Indebtedness
to Capitalization Value as of the end of such fiscal quarter and the next
succeeding four fiscal quarters may increase to 65%, provided such ratio does
not exceed 60% as of the end of the fiscal quarter immediately thereafter; for
purposes of this covenant, (i) Total Outstanding Indebtedness shall be adjusted
by deducting therefrom the amount by which Unrestricted Cash and Cash
Equivalents exceeds $10,000,000, and (ii) Capitalization Value shall be adjusted
by deducting therefrom the amount by which Total Outstanding Indebtedness is
adjusted under the preceding clause (i); for purposes of determining
Capitalization Value for this covenant only, costs and expenses incurred during
the applicable period with respect to acquisitions that failed to close and were
abandoned during such period shall not be deducted in determining NOI and the
Borrower’s Ownership Share of any Cash or Cash Equivalents owned by any
Unconsolidated Affiliate shall not be included.
SECTION 8.02. Ratio of Combined EBITDA to Fixed Charges. The ratio of Combined
EBITDA to Fixed Charges, each measured as of the last day of the most recently
ended fiscal quarter, to be less than 1.50 to 1.00.


3



--------------------------------------------------------------------------------





SECTION 8.03. Ratio of Unencumbered Combined EBITDA to Unsecured Interest
Expense. The ratio of Unencumbered Combined EBITDA to Unsecured Interest
Expense, each measured as of the last day of the most recently ended fiscal
quarter, to be less than 1.50 to 1.00.
SECTION 8.04. Ratio of Unsecured Indebtedness to Capitalization Value of
Unencumbered Assets. Unsecured Indebtedness to exceed sixty percent (60%) of
Capitalization Value of Unencumbered Assets, each measured as of the last day of
the most recently ended fiscal quarter; provided, however, with respect to any
fiscal quarter in which a Material Acquisition occurs, the ratio of Unsecured
Indebtedness to Capitalization Value of Unencumbered Assets as of the end of
such fiscal quarter and the next succeeding four fiscal quarters may increase to
65%, provided such ratio does not exceed 60% as of the end of the fiscal quarter
immediately thereafter; for purposes of this covenant, (1)(i) Unsecured
Indebtedness shall be adjusted by deducting therefrom the amount by which
Unrestricted Cash and Cash Equivalents exceeds $10,000,000 or such lesser amount
of Unrestricted Cash and Cash Equivalents as Borrower shall specify for this
purpose, and (ii) Capitalization Value of Unencumbered Assets shall be adjusted
by deducting therefrom the amount by which Unsecured Indebtedness is adjusted
under the preceding clause (i) (the “Unencumbered Indebtedness Adjustment”); (2)
for purposes of determining Capitalization Value of Unencumbered Assets for this
covenant only, costs and expenses incurred during the applicable period with
respect to acquisitions that failed to close and were abandoned during such
period shall not be deducted in determining NOI; (3) for purposes of
clause (1)(i) above, Unrestricted Cash and Cash Equivalents shall be adjusted to
deduct therefrom any Unrestricted Cash and Cash Equivalents used to determine
the Secured Indebtedness Adjustment in Section 8.05; and (4) Borrower’s
Ownership Share of any Cash or Cash Equivalents owned by any Unconsolidated
Affiliate shall not be included.
SECTION 8.05. Ratio of Secured Indebtedness to Capitalization Value. The ratio
of Secured Indebtedness to Capitalization Value, each measured as of the last
day of the most recently ended fiscal quarter, to exceed 60%; for purposes of
this covenant, (i) Secured Indebtedness shall be adjusted by deducting therefrom
the amount by which Unrestricted Cash and Cash Equivalents exceeds $10,000,000
or such lesser amount of Unrestricted Cash and Cash Equivalents as Borrower
shall specify for this purpose and (ii) Capitalization Value shall be adjusted
by deducting therefrom the amount by which Secured Indebtedness is adjusted
under the preceding clause (i) (the “Secured Indebtedness Adjustment”); for
purposes of determining Capitalization Value for this covenant only, costs and
expenses incurred during the applicable period with respect to acquisitions that
failed to close and were abandoned during such period shall not be deducted in
determining NOI and the Borrower’s Ownership Share of any Cash or Cash
Equivalents owned by any Unconsolidated Affiliate shall not be included; and for
purposes of clause (i) above, Unrestricted Cash and Cash Equivalents shall be
adjusted to deduct therefrom any Unrestricted Cash and Cash Equivalents used to
determine the Unencumbered Indebtedness Adjustment in Section 8.04.
SECTION 8.06. Indebtedness of the General Partner. Notwithstanding anything
contained herein to the contrary, any Indebtedness of the General Partner shall
be deemed to be Indebtedness of the Borrower (provided that the same shall be
without duplication), for purposes of calculating the financial covenants set
forth in this Article VIII.
(d)The Credit Agreement is further amended by amending and restating Section
12.19(d) in its entirety as follows:


(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (determined without regard to
such Defaulting Lender’s Loan Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Loan Commitment.
Subject to Section 12.25, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Bank having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(e)The Credit Agreement is further amended by amending and restating Section
12.25 in its entirety as follows:


SECTION 12.25. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


4



--------------------------------------------------------------------------------





(a)
the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and



(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of the applicable Resolution Authority.



Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:


(a)    a counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and each of the Banks;


(b)    The following statements shall be true and Administrative Agent shall
have received a certificate dated as of the Third Amendment Date signed by a
duly authorized signatory of Borrower stating, to the best of the certifying
party’s knowledge, the following:


(1)    All representations and warranties contained in this Amendment and in
each of the other Loan Documents are true and correct in all material respects
on and as of the Third Amendment Date as though made on and as of such date
(except in those cases where such representation or warranty expressly relates
to an earlier date or is qualified as to “materiality”, “Material Adverse
Change” or similar language (which shall be true and correct in all respects as
qualified therein) and except for changes in factual circumstances permitted
hereunder and thereunder);


(2)    No Default or Event of Default has occurred and is continuing;


(3)    No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Change or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of Borrower to fulfill its
obligations under the Loan Documents to which it is a party; and


(4)    Borrower has received all approvals, consents and waivers, and has made
or given all necessary filings and notices, as shall be required to consummate
the transactions contemplated hereby without the occurrence of any default
under, conflict with or violation of (A) any Law or (B) any agreement, document
or instrument to which Borrower is a party or by which Borrower or its
properties is bound;


(c)    evidence that all fees, expenses and reimbursement amounts due and
payable to the Administrative Agent and the arrangers, including without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent, have been paid;


(d)    such other documents, agreements and instruments as the Administrative
Agent, or any Bank through the Administrative Agent, may reasonably request.


Notwithstanding anything herein to the contrary, by its execution and delivery
of this Amendment, the Administrative Agent and each Bank party hereto
acknowledges and agrees that each of the conditions precedent to the
effectiveness of this Amendment that have not previously been waived by such
Banks in accordance with the terms of this Amendment has been satisfied and that
this Amendment is effective upon the execution and delivery of this Amendment by
the Borrower, each such Bank and the Administrative Agent.




Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Banks that:


5



--------------------------------------------------------------------------------







(a)Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit under the Credit Agreement as amended by this
Amendment. The Borrower has the right and power, and has taken all necessary
action to authorize it, to execute and deliver the Amendment and perform the
Amendment and the Credit Agreement as amended by this Amendment in accordance
with their respective terms and to consummate the transactions contemplated
hereby and thereby. The Amendment has been duly executed and delivered by the
duly authorized officers of the Borrower and each of the Amendment and the
Credit Agreement as amended by this Amendment is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.


(b)Binding Effect. This Amendment and the Credit Agreement as amended by this
Amendment constitute valid and binding agreements of the Borrower, enforceable
against the Borrower in accordance with their terms.


(c)No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.


(d)No Material Adverse Change. Since December 31, 2019, there has not been any
material adverse condition or material adverse change in or affecting, nor has
any circumstance or condition occurred that could reasonably be expected to
result in a material adverse change in, or have a material adverse effect on,
the business, assets, liabilities, financial condition or results of operations
of the Borrower and its subsidiaries, taken as a whole.


(e)No Guarantors. As of the Third Amendment Date and after giving effect to this
Amendment, no Subsidiary is required to be a Guarantor pursuant to Section 6.11
of the Credit Agreement as amended by this Amendment.


Section 4. Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made or deemed made by the Borrower
to the Administrative Agent and the Banks in the Credit Agreement as amended by
this Amendment and the other Loan Documents on and as of the date hereof with
the same force and effect as if such representations and warranties were set
forth in this Amendment in full and such representations and warranties are true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
is true and correct in all respects) on and as of the date hereof immediately
after giving effect to this Amendment except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and correct in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty was true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited thereunder.


Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment is a Loan Document.


Section 6. Costs and Expenses. The Borrower shall reimburse the Administrative
Agent for all reasonable out-of-pocket costs and expenses (including attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 12.14 OF THE CREDIT
AGREEMENT IS HEREBY INCORPORATED BY REFERENCE AS IF FULLY SET FORTH HEREIN,
MUTATIS MUTANDIS.


Section 9. Effect; Ratification. Except as expressly herein amended, the terms
and conditions of the Credit Agreement and the other Loan Documents remain in
full force and effect. The amendments contained herein shall be deemed to have
prospective application only. The Credit Agreement is hereby ratified and
confirmed in all respects. Nothing in this Amendment shall limit, impair or
constitute a waiver of the rights, powers or remedies available to the
Administrative Agent or the Banks under the Credit Agreement or any other Loan
Document. This Amendment is not intended and shall not constitute a novation of
the Credit Agreement or the Obligations created thereunder.




6



--------------------------------------------------------------------------------





Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement
as amended by this Amendment.


[Signatures on Next Page]


        
    


7



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Revolving Credit Agreement to be executed as of the date first above written.




URBAN EDGE PROPERTIES LP,
a Delaware limited partnership


By: Urban Edge Properties
a Maryland real estate investment trust, general partner




By: /s/ Rob Milton    
Name: Rob Milton
Title: General Counsel
















[Signatures Continued on Next Page]














8



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




WALLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Fronting
Bank, a Swingline Lender and as a Bank




By: /s/ Matthew Ricketts    
Name: Matthew Ricketts    
Title: Managing Director
 




































[Signatures Continued on Next Page]




9



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent, a Fronting Bank, a
Swingline Lender and as a Bank




By: /s/ Denise Smyth    
Name: Denise Smyth    
Title:     Senior Vice President










































[Signatures Continued on Next Page]




10



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




BARCLAYS BANK PLC, as a Bank




By: /s/ Craig Malloy    
Name: Craig Malloy    
Title:     Director










































[Signatures Continued on Next Page]




11



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




CITIBANK N.A., as a Bank




By: /s/ Christopher Albano    
Name: Christopher Albano    
Title:    Authorized Signatory










































[Signatures Continued on Next Page]




12



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




JPMORGAN CHASE BANK, N.A., as a Bank




By: /s/ Bryce Hy    
Name: Bryce Hy    
Title:    Vice President














































[Signatures Continued on Next Page]
 








13



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




MUFG UNION BANK, N.A., as a Bank




By: /s/ John Feeney    
Name: John Feeney    
Title:    Director














































[Signatures Continued on Next Page]
 






14



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




U.S. BANK NATIONAL ASSOCIATION, as a Bank




By: /s/ Joseph L. Hord    
Name: Joseph L. Hord    
Title:    Senior Vice President














































[Signatures Continued on Next Page]
 






15



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




GOLDMAN SACHS BANK USA, as a Bank




By: /s/ David K. Gaskell    
Name: David K. Gaskell
Title:    Authorized Signor














































[Signatures Continued on Next Page]
 






16



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




MORGAN STANLEY SENIOR FUNDING, INC., as a Bank




By: /s/ Christopher Winthrop    
Name: Christopher Winthrop
Title:    Vice President


























[Signatures Continued on Next Page]
 










17



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




TD BANK, N.A., as a Bank




By: /s/ Michael Rogers
Name: Michael Rogers
Title: VP






18



--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Revolving Credit Agreement for Urban Edge
Properties LP]




TRUIST BANK, successor by merger to SunTrust Bank as a Bank




By: /s/ Ryan Almond    
Name:    Ryan Almond
Title:    Director












19

